-Appeal unanimously dismissed. Memorandum: Upon the application of the defendant the proceedings were withdrawn and discontinued. There is no order before us from which an appeal may be taken. (Appeal sought to be taken from the granting of defendant’s application for withdrawal and dismissal of his coram nobis proceeding had in Herkimer County Court, to vacate a judgment of conviction for grand larceny and forgery rendered June 26, 1962.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.